Citation Nr: 1128741	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to a low back disorder.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2003 rating decision, by the Buffalo, New York, Regional Office (RO), which denied the Veteran's attempt to reopen her claim of entitlement to service connection for a low back disorder; that rating action also denied service connection for right knee and left knee disorders, both claimed as secondary to a low back disorder.  

In July 2006, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for a low back disorder to the RO for additional development; the Board deferred a decision of the claims of entitlement to service connection for the right and left knees.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2007.  In July 2007, the Board again remanded the case to the RO for still further evidentiary development.  Another SSOC was issued in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In a statement in support of claim (VA Form 21-4138), dated in October 2007, the Veteran requested a personal hearing before a member of the Board to be conducted at the RO (Travel Board Hearing).  By letter dated February 18, 2011, the Veteran was notified that her hearing was scheduled for March 23, 2011.  

The record indicates that the Veteran had been represented by The American Legion (See VA Form 21-22 received by VA in November 2010).  The Veteran was scheduled for a Videoconference hearing at the RO On March 23, 2011.  The record indicates that, on the day of the hearing, March 23, 2011, the Veteran submitted VA Form 21-22a, signed March 23, 2011, naming Jaya A. Shurtliff as the Veteran's new representative.  In addition, the Veteran's attorney appeared at the videoconference hearing at the RO and submitted a formal request for postponement of the hearing for good case.  The attorney indicated that she had made a request for a copy of the Veteran's claims folder; however, they had not been provided a copy of the claims folder.  It was argued that the Veteran would like to have her attorney review the complete file prior to the hearing.  

In view of the sequence of events which shows a change of representative shortly before the scheduled hearing with a request for records so that new representative could prepare, the Board believes the good cause for rescheduling the hearing has been shown.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In light of the above circumstances, the Veteran should be rescheduled for a videoconference hearing before a member of the Board.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge, in accordance with the docket number of the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


